In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 14-1075V
                                       Filed: June 30, 2015

****************************
KAREN COMEIRO,                          *
                                        *
                    Petitioner,         *      Damages Decision Based on Proffer;
                                        *      Trivalent Influenza or Flu Vaccine;
                                        *      Injection Site Injury
SECRETARY OF HEALTH                     *      Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                     *
                                        *
                    Respondent.         *
                                        *
****************************
Erika Todd, Esq., Arrowood Peters LLP, Boston, MA for petitioner.
Justine Walters, Esq., U.S. Department of Justice, Washington, DC for respondent.

                                DECISION AWARDING DAMAGES1

Vowell, Chief Special Master:

        On November 4, 2014, Karen Comeiro filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act” or “Program”]. Petitioner alleged that she suffered injuries to include
“severe blistering and disfigurement at the injection site” which were caused by the
trivalent flu vaccine she received on October 8, 2013.3 The case was assigned to the
Special Processing Unit of the Office of Special Masters.


1 Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post it on the United States Court of Federal Claims' website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).

3 Petition at 1. Initially, petitioner also alleged that she suffered an adverse effect on her rheumatoid
arthritis (an ongoing condition) because she was forced to abstain from taking at least one of her
rheumatoid arthritis medications which was interfering with the healing of the injection site injury. Petition
at 4-5. Respondent disputed vaccine causation for this additional injury. See Respondent’s Rule 4(c)
Report [“Res. Report”] at 2, 9-10. On March 2, 2015, petitioner’s counsel informed the OSM staff attorney
managing this case by email that petitioner had agreed to narrow her claim to exclude any claim of
aggravation of her rheumatoid arthritis.
       On March 2, 2015, I issued a ruling on entitlement, finding petitioner entitled to
compensation. On June 30, 2015, respondent filed a proffer on award of compensation
[“Proffer”] indicating petitioner should be awarded $85,000.00. Proffer at 1. According
to respondent’s Proffer, petitioner agrees to this proposed amount. Id.

       Pursuant to the terms stated in the attached Proffer, I award petitioner a lump
sum payment of $85,000.00 in the form of a check payable to petitioner, Karen
Comeiro. This amount represents compensation for all damages that would be
available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.4

                                        s/Denise K. Vowell
                                        Denise K. Vowell
                                        Chief Special Master




4
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.


                                                    2
            Case 1:14-vv-01075-UNJ Document 20 Filed 06/30/15 Page 1 of 2



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                              OFFICE OF SPECIAL MASTERS

                                                )
KAREN COMEIRO,                                  )
                                                )
       Petitioner,                              )
                                                )      No. 14-1075V
       v.                                       )      Chief Special Master Vowell
                                                )      SPU
SECRETARY OF HEALTH AND                         )      ECF
HUMAN SERVICES,                                 )
                                                )
       Respondent.                              )
                                                )

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$85,000.00, which represents all elements of compensation to which petitioner is entitled under

42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $85,000.00 in the form of a check payable to petitioner.

Petitioner agrees.

                                                Respectfully submitted,

                                                BENJAMIN C. MIZER
                                                Principal Deputy Assistant Attorney General

                                                RUPA BHATTACHARYYA
                                                Director
                                                Torts Branch, Civil Division
1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
        Case 1:14-vv-01075-UNJ Document 20 Filed 06/30/15 Page 2 of 2




                                   VINCENT J. MATANOSKI
                                   Deputy Director
                                   Torts Branch, Civil Division

                                   ALTHEA W. DAVIS
                                   Senior Trial Counsel
                                   Torts Branch, Civil Division

                                    s/ Justine Walters
                                   JUSTINE WALTERS
                                   Trial Attorney
                                   Torts Branch, Civil Division
                                   U.S. Department of Justice
                                   P.O. Box 146, Benjamin Franklin Station
                                   Washington, D.C. 20044-0146
                                   Tel.: (202) 307-6393

DATE: June 30, 2015




                                      2